ORDER
Movant has filed an application for reinstatement to the practice of law in this Commonwealth after having been suspended for unethical and unprofessional conduct. He has complied with the requirements of the Supreme Court Rules pertain*340ing to reinstatement and the Kentucky Bar Association Character and Fitness Committee has recommended to this Court that the application be granted under the conditions that movant continues paying his debts and increase the agreed upon payments when he is financially able and, in addition, the Inquiry Tribunal has adopted such recommendation. We concur with the recommendations aforesaid and it is therefore ordered that movant, Gary R. Lorenz, is hereby reinstated to the practice of law in this Commonwealth under the conditions imposed by the Character and Fitness Committee.
Movant shall pay the costs incurred in this reinstatement proceeding.
ENTERED: July 1, 1993.
/s/ Robert F. Stephens Chief Justice